MEMORANDUM DECISION
                                                                         FILED
Pursuant to Ind. Appellate Rule 65(D),                             Nov 15 2016, 11:38 am
this Memorandum Decision shall not be
                                                                         CLERK
regarded as precedent or cited before any                            Indiana Supreme Court
                                                                        Court of Appeals
court except for the purpose of establishing                              and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Peter D. Todd                                           Gregory F. Zoeller
Elkhart, Indiana                                        Attorney General of Indiana

                                                        Christina D. Pace
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Daniel N. Begly,                                        November 15, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A05-1604-CR-939
        v.                                              Appeal from the Elkhart Superior
                                                        Court
State of Indiana,                                       The Honorable Evan S. Roberts,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        20D01-1506-F5-122



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A05-1604-CR-939| November 15, 2016       Page 1 of 3
                                            Statement of the Case
[1]   Daniel Begly appeals the trial court’s order imposing a $10,000 fine following

      his convictions for attempted kidnapping, as a Level 5 felony; battery against a

      public safety officer, as a Level 5 felony; resisting law enforcement, as a Level 6

      felony; and battery, as a Class A misdemeanor. Begly presents a single issue for

      our review, namely, whether the trial court erred when it did not hold an

      indigency hearing to determine his ability to pay the fine. We affirm.


                                     Facts and Procedural History
[2]   Following a jury trial, Begly was convicted of three felonies and one

      misdemeanor, and the trial court sentenced Begly to an aggregate term of seven

      years. At sentencing, the trial court ordered Begly to pay “a fine of $10,000

      which is not suspended[1] and is due and payable one (1) year after his release

      from incarceration.” Appellant’s App. at 29. Begly’s counsel advised the trial

      court that an indigency hearing was required, but the trial court disagreed and

      stated that it would hold an indigency hearing when the fine became due and

      payable. This appeal ensued.




      1
        Neither party addresses the fact that the trial court’s order is inconsistent in that it states both that the fine is
      not suspended and that it is not “due and payable” until one year after his release from incarceration.
      Because the parties do not dispute the wording of the order, we do not address this apparent inconsistency.
      Regardless, it is clear from the trial court’s order that payment of the fine is suspended until one year after
      Begly’s release from incarceration.

      Court of Appeals of Indiana | Memorandum Decision 20A05-1604-CR-939| November 15, 2016                    Page 2 of 3
                                    Discussion and Decision
[3]   Indiana Code Section 35-38-1-18 (2016) provides in relevant part as follows:

               (a) Except as provided in subsection (b), whenever the court
               imposes a fine, it shall conduct a hearing to determine whether
               the convicted person is indigent. . . .

               (b) A court may impose a fine and suspend payment of all or part
               of the fine until the convicted person has completed all or part of
               the sentence. If the court suspends payment of the fine, the court
               shall conduct a hearing at the time the fine is due to determine whether
               the convicted person is indigent.


      (Emphasis added).


[4]   Here, it is undisputed that the $10,000 fine imposed by the trial court is not due

      and payable until one year after Begly is released from incarceration. Indiana

      Code Section 35-38-1-18 unambiguously provides that where, as here, the court

      suspends payment of a fine, no hearing on a defendant’s ability to pay the fine

      shall be conducted until it is due. Begly’s contention to the contrary is without

      merit.


[5]   Affirmed.


      Vaidik, C.J., and Baker, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A05-1604-CR-939| November 15, 2016   Page 3 of 3